Judgment modified by striking out all provisions requiring the deed to be given by defendant to plaintiff to be a warranty deed, and all provisions requiring defendant’s wife to join in executing such deed; also by adding a provision requiring defendant to either give the mortgage as provided, for securing the payment to plaintiff of the sum of $1,097.13, or, at his option, to pay that sum to plaintiff in cash; and as so modified affirmed, without costs of this appeal to either party. All concurred.